DETAILED ACTION
	This non-final office action is in response to Applicant’s submission filed January 15, 2020.  Currently Claims 1-20 are pending.  Claims 1, 8 and 13 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 8 and 13, the claims are directed to the abstract idea of planning for the relocation of crewless vehicles. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, relocation planning (Judicial Exception – Yes – organizing human activity).  Specifically the claims are directed to planning the relocation (location) for crewless vehicles (e.g. drones, UAV, etc.), wherein relocation planning is a fundamental economic practice that falls into the abstract idea subcategories of commercial interactions.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “receiving”, “identifying”, “identifying”, “generating”, “optimizing” and “generating” recite functions of the relocation planning are also directed to an abstract idea that falls into the abstract idea subcategories of commercial interactions.  The intended purpose of independent claims 1, 8, and 13 appears to be to generate a plan for positioning (relocation/rebalancing) of crewless vehicles.  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of commercial interactions.  The exceptions are the additional limitations of generic computer elements: processor, computer program product (memory storing instructions), system (processor and computer storage device).  See 2019 Revised Guidance, 84 Fed. Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of identifying candidate CV to relocate, identifying candidate transport to locate the CV, generate a plurality of candidate CV relocation plans, optimize an overall relocation plan, and execute all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a processor, computer program product (memory storing instructions), system (processor and computer storage device) nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of receiving a CV demand is directed to insignificant pre-solution activity (i.e. data gathering).  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).

As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving step that was considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, 
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2-7, 9-12 and 14-20, the claims are directed to the abstract idea of relocation planning and merely further limit the abstract idea claimed in independent claims 1, 8 and 13.  
Claims 2, 9 and 14 further limit the abstract idea by considering at least one availability factor: a number of CV required or CV capabilities or times/locations of CV required (a more detailed abstract idea remains an abstract idea. Claims 3, 10 and 15 further limit the abstract idea by limiting the CV plan to include one or moving under its own power or boarding a transporter transporting CV to drop off location or CV moving to drop off location under its own power (a more detailed abstract idea remains an abstract idea).  Claims 4, 11 and 16 further limit the abstract idea by generating CV plan according to fuel and maximum range (a more detailed abstract idea remains an abstract idea).  Claims 5, 12 and 17 further limits the abstract idea by taking into account refueling of the CV in transport (a more detailed abstract idea remains an abstract idea).  Claims 6, 13 and 18 further limit the abstract idea by optimizing the CV plan using at least one of minimizing unused CV or minimizing overall relocation costs or minimizing delays or minimizing a number of CV to relocation or minimizing the demand/availability gap (a more detailed abstract idea remains an abstract idea).  Claims 7, 14 and 19 further limit the abstract 
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-20, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.

Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-10, 13-15 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goldman et al. U.S. Patent Publication No. 20190354114  (Goldman ‘114, herein after).

Regarding Claims 1, 8, 13 and 20, Goldman ‘114 discloses a system (Figure 1) and method for distributing crewless vehicles (CV), comprising:
Receiving a CV demand availability gap (imbalance, difference, variance, deviation, etc.; Paragraphs 19, 27, 29, 31), via a module/by one or more processors;
Identifying a candidate CV to relocate to close (meet, supply, etc.) the CV demand availability gap (Paragraphs 28-31, 35, 96-101), via a module/by one or more processors;
Identifying a candidate transport to relocate the CV to close the CV demand availability gap (moves under own power; Paragraphs 28-31, 35, 96-101; subset of a fleet, Paragraphs 35, 29, 111, 115), via a module/by one or more processors;
Generating a plurality of ‘candidate’ CV relocation plans (options, solutions, assignments, allocations, distributions, instructions, strategies, etc.; Paragraphs 61, 62, 96, 97, 101), via a module/by one or more processors;
Optimizing an overall CV relocation plan comprising a candidate relocation plan (Paragraphs 61, 62, 96, 97, 101), via a module/by one or more processors;
Executing the overall CV relocation plan (relocate/move/re-positioning CV; Paragraphs 37, 40, 61, 121), via a module/by one or more processors.
Goldman et al. further discloses that the system and method further comprises at least one (i.e. selected from the group of) module for real-time CV/transport data OR storing operational plans OR identifying candidate CV OR identifying candidate transport (moves under own power; Paragraphs 28-31, 35, 96-101; subset of a fleet, Paragraphs 35, 29, 111, 115) OR computing relocation costs (Paragraphs 61, 101) OR assigning a routing strategy (Paragraphs 37, 56, 61).

Regarding Claims 2, 9 and 14, Goldman ‘114 discloses a system and method wherein the CV demand availability gap considers factors selected from the group consisting of (i.e. at least ONE of): a number of CV required (Paragraphs 19, 26-28, 91-94) OR CV capabilities required (Paragraphs 25, 82, 83,  OR times/locations at which CV required (Paragraphs 19, 26-28, 91-94).

Regarding Claims 3, 10 and 15, Goldman ‘114 discloses a system and method wherein a candidate CV relocation plan includes an element (data) selected from the group consisting of (i.e. at least ONE of):  a CV moving under its own power from a first location to a location of a transport (Paragraphs 36, 37, 40) OR the CV boarding the transport OR transporting the CV to a drop-off location OR the CV moving to drop off location under its own power (Paragraphs 36, 37, 40).

Regarding Claims 6, 13 and 18, Goldman ‘114discloses a system and method wherein the overall CV relocation plan is optimized according to a factor selected from the group consisting of (i.e. at least ONE of): minimizing unused CV OR minimizing overall relocation costs OR minimizing delays OR minimizing a number of CV to relocate OR minimizing the demand availability gap.

Regarding Claims 7, 14 and 19, Goldman ‘114 discloses a system and method wherein optimizing the overall CV relocation plan considers a factor selected from the group consisting of (i.e. at least ONE of): satisfying a number of demand requirements (Paragraphs 19, 26-28, 91-94) OR a CV completing a number of tasks before being relocated OR planning timing/routes of transports OR planned timing/routes of CV OR CV fuel level and maximum range OR CV refueling station availability OR CV regulatory restrictions (Paragraphs 25, 61).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 11, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al. U.S. Patent Publication No. 20190354114  (Goldman ‘114, herein after) in view of Laury et al., U.S. Patent Publication No. 20190228375.

Regarding Claims 4, 11 and 16, while accounting for fuel levels and maximum range of delivery vehicles when planning relocation strategies is old and very well-known Goldman ‘114 does not disclose fuel levels of maximum range as claimed.

Laury et al., from the same field of endeavor of transportation planning, discloses a system and method wherein the CV relocation plan (Paragraphs 18, 20) is generated according to CV fuel level and maximum range (Paragraphs 31, 34, 40, 42, 53, 60, 74, 97, 103).

It would have been obvious to one skilled in the art that the system and method as disclosed by Goldman ‘114 would have benefited from the well-know and conventional practice of accounting for 

Regarding Claims 5, 12 and 17, Goldman ‘114 does not disclose refueling as claimed.

Laury et al., from the same field of endeavor of relocation planning (Paragraphs 18, 20), discloses a system and method wherein the CV relocation plan is generated considering refueling (recharging) the CV in transport (Paragraphs 31, 34, 40, 42, 53, 60, 74, 97, 103
		






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623